996 F.2d 1210
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David BARKSDALE, Jr., Plaintiff-Appellant,v.HALIFAX COUNTY JAIL;  Eugene Shorts, Sheriff;  W. K. Daniel;James O. Edmonson, Defendants-Appellees.
No. 93-6377.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 7, 1993.Decided:  June 25, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Senior District Judge.  (CA-92-1547-AM)
David Barksdale, Appellant Pro Se.
E.D.Va.
DISMISSED.
Before HALL, WILKINSON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
David Barksdale filed suit under 42 U.S.C. § 1983 (1988), and sought leave to proceed in forma pauperis.  The district court assessed a filing fee in accordance with  Evans v. Croom, 650 F.2d 521 (4th Cir. 1981), cert. denied, 454 U.S. 1153 (1982), and directed the Plaintiff to pay the fee or present an explanation of his inability to pay.  When Plaintiff failed to obey this order, the district court dismissed the case without prejudice.   Ballard v. Carlson, 882 F.2d 93 (4th Cir. 1989), cert. denied, 493 U.S. 1084 (1990).  Plaintiff appeals.  Finding no abuse of discretion we dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED